FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JOSEPH RUDOLPH WOOD, III,                    No. 08-99003
              Petitioner-Appellant,
                                                D.C. No.
                   v.                       4:98-CV-00053-
                                                 JMR
 CHARLES L. RYAN, interim Director,
 Arizona Department of Corrections,             ORDER
               Respondent-Appellee.


                     Filed July 18, 2014

       Before: Kim McLane Wardlaw, Circuit Judge.


                          ORDER

WARDLAW, Circuit Judge:

    Petitioner has filed a Petition for Writ of Habeas Corpus
and Motion for Stay of Execution. Because the three-judge
panel consisting of Judges Thomas, Gould, and Bybee has
jurisdiction over Appeal No. 08-99003 and petitioner’s
execution is not “imminent,” the Petition for Writ of Habeas
Corpus and Motion for Stay of Execution is referred to the
Clerk for determination by the three-judge panel. See Cir. R.
22-2(c) (“Once a case is assigned to a death penalty panel, the
panel will handle all matters pertaining to the case . . . .”);
2                      WOOD V. RYAN

Cir. R. 22-4(e) (“In all capital cases where petitioner seeks a
stay of execution, the Clerk shall refer any motion for a stay
of execution to the death penalty panel.”).

    IT IS SO ORDERED.